ORDER
PER CURIAM.
Dissolution decree granted joint custody. Father filed a motion to modify dissolution decree to obtain sole custody of minor daughter. Mother filed a cross motion to obtain sole custody of daughter. Mother also filed an abuse petition against father. All three claims for relief were tried together by consent. Mother appeals order transferring custody to father and judgment that there was no child abuse by father’s second wife. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgments. No jurisprudential purpose would be served by a written opinion. Father’s motion for damages for frivolous appeal is denied. Judgment affirmed in accordance with Rule 84.16(b).